

	

		II

		108th CONGRESS

		2d Session

		S. 2908

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2004

			Mr. Specter (for

			 himself, Mrs. Feinstein,

			 Mr. Ensign, Ms.

			 Cantwell, Mr. DeWine, and

			 Mr. Leahy) introduced the following bill;

			 which was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To amend title 18, United States Code, to strengthen

		  prohibitions against animal fighting, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Animal Fighting Prohibition

			 Enforcement Act of 2004.

		

			2.

			Enforcement of animal fighting prohibitions

			

				(a)

				In general

				Chapter 3 of title 18, United States Code, is amended by adding

			 at the end the following:

				

					

						49.

						Animal fighting prohibition

						

							(a)

							Sponsoring or exhibiting an animal in an animal fighting

				venture

							

								(1)

								In general

								Except as provided in paragraph (2), it shall be unlawful for

				any person to knowingly sponsor or exhibit an animal in an animal fighting

				venture, if any animal in the venture was moved in interstate or foreign

				commerce.

							

								(2)

								Special rule for certain States

								With respect to fighting ventures involving live birds in a

				State where it would not be in violation of the law, it shall be unlawful under

				this subsection for a person to sponsor or exhibit a bird in the fighting

				venture only if the person knew that any bird in the fighting venture was

				knowingly bought, sold, delivered, transported, or received in interstate or

				foreign commerce for the purpose of participation in the fighting

				venture.

							

							(b)

							Buying, selling, delivering, or transporting animals for

				participation in animal fighting venture

							It shall be unlawful for any person to knowingly sell, buy,

				transport, or deliver, or receive for purposes of transportation, in interstate

				or foreign commerce, any dog or other animal for purposes of having the dog or

				other animal participate in an animal fighting venture.

						

							(c)

							Use of postal service or other interstate instrumentality for

				promoting animal fighting venture

							It shall be unlawful for any person to knowingly use the mail

				service of the United States Postal Service or any instrumentality of

				interstate commerce for commercial speech promoting an animal fighting venture

				except as performed outside the limits of the States of the United

				States.

						

							(d)

							Violation of State law

							Notwithstanding subsection (c), the activities prohibited by

				such subsection shall be unlawful with respect to fighting ventures involving

				live birds only if the fight is to take place in a State where it would be in

				violation of the laws thereof.

						

							(e)

							Sharp instruments

							It shall be unlawful for any person to knowingly sell, buy,

				transport, or deliver in interstate or foreign commerce a knife, a gaff, or any

				other sharp instrument attached, or designed or intended to be attached, to the

				leg of a bird for use in an animal fighting venture.

						

							(f)

							Penalties

							Any person who violates subsection (a), (b), (c), or (e) shall

				be fined under this title or imprisoned for not more than 2 years, or both, for

				each such violation.

						

							(g)

							Definitions

							For purposes of this section—

							

								(1)

								the term animal fighting venture means any event

				which involves a fight between at least two animals and is conducted for

				purposes of sport, wagering, or entertainment except that the term animal

				fighting venture shall not be deemed to include any activity the primary

				purpose of which involves the use of one or more animals in hunting another

				animal or animals, such as waterfowl, bird, raccoon, or fox hunting;

							

								(2)

								the term instrumentality of interstate commerce

				means any written, wire, radio, television or other form of communication in,

				or using a facility of, interstate commerce;

							

								(3)

								the term State means any State of the United

				States, the District of Columbia, the Commonwealth of Puerto Rico, and any

				territory or possession of the United States; and

							

								(4)

								the term animal means any live bird, or any live

				dog or other mammal, except man.

							

							(h)

							Conflict with State law

							The provisions of this section do not supersede or otherwise

				invalidate any such State, local, or municipal legislation or ordinance

				relating to animal fighting ventures except in case of a direct and

				irreconcilable conflict between any requirements thereunder and this section or

				any rule, regulation, or standard hereunder.

						.

			

				(b)

				Clerical amendment

				The table of contents for chapter 3 of title 18, United States

			 Code, is amended by inserting after the item relating to section 48 the

			 following:

				

					

						49. Animal fighting

				prohibition

					.

			(c)Repeal of

			 criminal penalty in the animal welfare actSection 26 of the

			 Animal Welfare Act (7 U.S.C. 2156) is amended by striking subsection

			 (e).

			

